Title: From Thomas Jefferson to Henry Sheaff, 2 July 1805
From: Jefferson, Thomas
To: Sheaff, Henry


                  
                     Sir 
                     
                     Washington July 2. 05.
                  
                  Your letter of June 27. was recieved in due time. and I referred it to mr Gallatin to know what indulgence could be granted in the case which was the subject of it. the following is an extract from his answer. ‘I do not recollect any instance of a suit on a revenue bond in which I have interfered. the district attornies have on some occasions as I understand, assumed the responsibility of giving some indulgence. but less is shewn in that species of suit than in any other, not only because there must be a certainty in the collection of the revenue, but because the law directs in that case that the bond shall be put in suit on the day it becomes due, if not paid. this subject as to details is under the immediate superintendance of the Comptroller as he has the direction both of the revenue and of all the suits in the United states. mr Sheaff should write to the Comptroller or to myself, and obtain from the District attorney a statement of the case with his opinion that the security of the United states will not be injured by the delay which may be granted.’
                  You will percieve by the above the course you have to pursue, & altho the agents for the nation cannot, in any public transaction admit any influence from motives of private esteem, yet they will feel both a duty and pleasure in shielding a citizen from loss wherever it can be done without injury to those public interests which they are charged to take care of. Accept my friendly salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               